DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	It is acknowledged that applicant’s application is a national stage of PCT/US2016/045122 filed August 2, 2016. A copy of the WIPO publication of the PCT application has not been received.
Claim Status
Claims Filing Date
February 16, 2022
Amended
1-8, 23-32
Cancelled
9-22
Under Examination
1-8, 23-32


	The status identifier for claim 8 is “Cancelled”. However, the entirety of claim 8 is not struck through. The status identified for claim 8 appears to be incorrect. It appears that it should recite “Currently Amended”. MPEP 714(II)(C).
	Claim 1 was amended t incorporate aspects of claim 21 (Remarks pg. 9 para. 3).
Withdrawn Specification Objection
The following objection is withdrawn due to specification amendment:
 [0074] “The cell size of the foam matrix material decreases or progressively decreases from apex to the shank body of the bit body 50 (as illustrated by the degree or concentration of stippling in the bit body 50). As illustrated, the smallest cell sizes of the foam matrix material are adjacent the nozzle openings 54 and the pockets 58 of the structural MMC 131 and the largest cell sizes of the foam matrix material are adjacent the metal blank 36 of the structural MMC 131.”, where the first and second sentences recite opposite structures. 
Withdrawn Drawings Objection
The following drawings objection is withdrawn due to specification amendment:
Fig. 1 is recited as being an image of a closed celled metallic foam in [0005], but appears to be an open cell foam. 
Withdrawn Claim Objection
The following objections are withdrawn due to claim amendment:
Claim 2 line 2 “closed-cell foam”. 
Claim 24 and claim 31 missing a period “.” at the end. 
The following claim objection is withdrawn due to argument:
Claim 1 lines 5-6 “foam matrix material comprises a structural element that remains after infiltration”. 
The applicant persuasively argues the phrase “that remains after infiltration” distinguishes over the possibility of some intermediate construct (Remarks pg. 8 para. 3).
Response to Arguments
Abstract
Applicant's arguments filed February 4, 2022 with respect to the abstract have been fully considered but they are not persuasive.
	The applicant argues there is no precedent for an abstract not including the word “comprising” (Remarks pg. 7 para. 2).
	The examiner respectfully disagrees. The term “comprising” is legal phraseology that is clearly defined as being inclusive or open-ended and does not exclude additional, unrecited elements or method steps. MPEP 2111.03(I). In an abstract the form and legal phraseology often used in patent claims should be avoided. MPEP 608.01(b)(C).
112(b): Claim 32
Applicant's arguments filed February 4, 2022 with respect to the 112(b) rejection of claim 32 have been fully considered but they are not persuasive.
	The applicant argues support for claim 32 in [0073] and the amendment to claim 32 overcomes the 112(b) rejection (Remarks pg. 8 para. 4, pg. 9 para. 1).
	The examiner respectfully disagrees. As discussed below in more detail in the respective 112(a) and 112(b) rejections, [0073] of applicant’s specification discloses the intermetallic phase forms during infiltration when the foam matrix material reacts with the binder. In contrast, amended claim 32 recites the intermetallic phase forms by reaction of the MMC when infiltrated with the binder. The MMC is different from the foam matrix material. The MMC is also not infiltrated with binder. Instead it is formed as a result of binder infiltration. Therefore, “intermetallic phase formed by a reaction of the MMC when infiltrated with the binder material” still renders claim 32 indefinite.
Butcher: Claim 1 
Applicant’s arguments, see Remarks pg. 9 para. 3, filed February 4, 4044, with respect to the rejection of claim 1 under 35 U.S.C. 102(a)(1)/103 over Butcher have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
The applicant persuasively argues claim 1 has been amended to incorporate aspects of claim 21, which was not subject to a 10 rejection, such that the 102 rejection over Butcher is now moot (Remarks pg. 9 para. 3).
In light of claim amendment and upon further consideration, a new grounds of rejection is made in view of Butcher and either one of Fan or Keshavan.
Butcher in view of either one of Fan or Keshavan: Claim 21 
Applicant's arguments filed February 4, 2022 with respect to the 103 rejection of claim 21 over Butcher in view of either one of Fan or Keshavan have been fully considered but they are not persuasive.
	The applicant argues TSP refers to a super-hard, polycrystalline diamond material that would not be considered a foam matrix material, where TSP is used in cutters, but is distinct from the bit body of a drill bit or other cutting tool (Remarks pg. 10 para. 2).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	In the instant case, the rejection relies on Butcher in view of either one of Fan or Keshavan. Butcher teaches metal particulates bonded together (i.e. the foam metal matrix) (Butcher [0027], Fig. 1). Either one of Fan or Keshavan teach the obviousness of the foam matrix material comprising a cell size that is different in different portions of the tool body. 
Fan teaches this feature with greater porosity proximate the working surface (Fan [0008], [0011], [0038], [0039], [0043]-[0045]) leads to better infiltration because infiltrant moves more easily into larger pores (Fan [0038]). Similar to Fan’s rationale for varying porosity, applicant’s specification recites controlling cell size with respect to how much reinforcement is present in the structural MMC  (applicant’s specification [0025]) including controlling the flow (applicant’s specification [0064]). “Expected beneficial results are evidence of obviousness of a claimed invention”. MPEP 716.02(c)(II). Further, Butcher and Fan are in the same field of endeavor of drill bits that are manufactured by infiltrating a porous matrix for attachment (Butcher [0012], [0027], [0028], Fig. 1; Fan [0006], [0008], [0011], [0012], [0038], [0039]. [0043]-[0045]), such that they are analogous art. MPEP 2141.01(a)(I).
Alternatively, Keshavan teaches varying porosity (Keshavan [0007], [0011], [0036]) to vary resultant properties (Keshavan [0007]). Similar to Keshavan’s rationale for varying porosity, applicant’s specification recites the cell size being different in different portions of the structural MMC achieves different qualitative results (applicant’s specification [0073]), where one skilled in the art would recognize the various configurations that would be suitable for a particular cool, such as a wellbore tool bit body (applicant’s specification [0076]). “Expected beneficial results are evidence of obviousness of a claimed invention”. MPEP 716.02(c)(II). Further, Butcher and Keshavan are in the same field of endeavor of drill bits with a drilling surface that includes a porous hard material (Butcher [0012], [0027], [0028], Fig. 1; Keshavan [0002], [0018], [0007], [0011], [0036]) such that they are analogous art. MPEP 2141.01(a)(I).
Gegel: Claim 1
Applicant’s arguments, see Remarks pg. 9 para. 3, filed February 4, 4044, with respect to the rejection of claim 1 under 35 U.S.C. 103 over Gegel have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
	The applicant persuasively argues claim 1 was amended to include limitations of claim 21, which not rejected in view of Gegel (Remarks para. spanning pgs. 12-13).
In light of claim amendment and upon further consideration, a new grounds of rejection is made in view of Gegel and either one of Fan or Keshavan.
Gegel in view of either one of Fan or Keshavan: Claim 21
Applicant's arguments filed February 4, 2022 with respect to the 103 rejection of claim 21 over Gegel in view of either one of Fan or Keshavan have been fully considered but they are not persuasive.
The applicant argues the rejection relies on the false equivalence between TSP (Fan, Keshavan) and the recited foam matrix material (Remarks pg. 13 para. 6).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	In the instant case, the rejection relies on Gegel in view of either one of Fan or Keshavan. Gegel teaches a porous metal preform structure (i.e. foam metal matrix) (Gegel 2:32, 41-43). Either one of Fan or Keshavan teach the obviousness of the foam matrix material comprising a cell size that is different in different portions of the tool body. 
Fan teaches this feature with greater porosity proximate the working surface (Fan [0008], [0011], [0038], [0039], [0043]-[0045]) leads to better infiltration because infiltrant moves more easily into larger pores (Fan [0038]). Similar to Fan’s rationale for varying porosity, applicant’s specification recites controlling cell size with respect to how much reinforcement is present in the structural MMC (applicant’s specification [0025]) including controlling the flow (PG Pub [0064]). “Expected beneficial results are evidence of obviousness of a claimed invention”. MPEP 716.02(c)(II). Further, Gegel and Fan are in the same field of endeavor of drill bits that are manufactured by infiltrating a porous matrix for attachment (Gegel 1:14-25, 2:32, 41-50, 4:17-24; Fan [0006], [0008], [0011], [0012], [0038], [0039]. [0043]-[0045]), such that they are analogous art. MPEP 2141.01(a)(I).
Alternatively, Keshavan teaches varying porosity (Keshavan [0007], [0011], [0036]) to vary resultant properties (Keshavan [0007]). Similar to Keshavan’s rationale for varying porosity, applicant’s specification recites the cell size being different in different portions of the structural MMC achieves different qualitative results (applicant’s specification [0073]), where one skilled in the art would recognize the various configurations that would be suitable for a particular cool, such as a wellbore tool bit body (PG Pub [0076]). “Expected beneficial results are evidence of obviousness of a claimed invention”. MPEP 716.02(c)(II). Further, Gegel and Keshavan are in the same field of endeavor of drill bits with a drilling surface that includes a porous hard material (Gegel 1:14-25, 2:32, 41-50; Keshavan [0002], [0018], [0007], [0011], [0036]) such that they are analogous art. MPEP 2141.01(a)(I).
New Grounds
Upon further consideration, new grounds of rejection are made in view of Butcher and Adams and in view of Gegel, Choe, and Adams.
Abstract Objection
The abstract of the disclosure is objected to because 
Line 1 “comprising” is legal phraseology. 
Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The form and legal phraseology often used in patent claims should be avoided.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 32 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 32 lines 1-2 “intermetallic phase formed by a reaction of the MMC when infiltrated with binder material” fails to comply with the written description requirement. Applicant’s specification discloses the presence of an intermetallic phase in [0037], which states “the foam matrix material…will react with the selected binder material(s) during infiltration…, thereby forming an intermetallic phase”. This teaching indicates that the intermetallic phase is formed by a reaction of the foam matrix material with the binder material. In contrast, claim 32 recites the intermetallic phase is formed by the MMC (metal matrix composite), which is the foam matrix material already infiltrated with the binder, reacting with the binder. However, the binder is part of the MMC. Applicant does not appear to have support for this claim limitation. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 lines 2-3 “an intermetallic phase formed by a reaction of the MMC when infiltrated with the binder material” renders the claim indefinite. The MMC includes both the foam matrix material and the binder material. The MMC only forms after infiltration of the foam matrix material is complete. It is unclear how the intermetallic phase is formed by a reaction of the MMC when infiltrated with the binder material. The MMC is not what is infiltrated with the binder, the foam metal matrix is. The MMC only forms after completion of infiltration. Applicant’s specification in [0037] discloses that the intermetallic phase forms when the foam matrix material and binder material react during infiltration. For the purpose of examination, claim 32 will be given the broadest reasonable interpretation consistent with the specification of the intermetallic phase forming by a reaction of the foam matrix material with the binder during infiltration.
Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 23, 27, 28, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Butcher (US 2002/0096306) in view of one of Fan (US 2010/0320006), Keshavan (US 2006/0191723), and Adams (US 6,884,522).
Regarding claim 1, Butcher discloses a blank positioned within a crown, the blank having a machinable portion for threading and attaching a bit shank that is suitable to drill bits ([0027]) for subterranean drilling (abstract, [0005]) (i.e. wellbore tool, where a wellbore is a hole drilled to access natural resources below the surface of the earth, and subterranean drilling occurs under the earth’s surface).
Butcher discloses a bit body that is a porous and permeable metal mass akin to an open-cell foam, which can be imbibed with suitable hardenable infiltrants, either metallic, non-metallic or a combination thereof  (i.e. tool body comprising a foam matrix material having a cellular structure, the foam matrix material selected from the group consisting of a metallic foam, a ceramic foam, and any combination thereof) ([0009], [0027]).
Butcher further discloses a blank positioned within a crown comprised of a two-part matrix composed of metal particulates bonded together, the blank having a machinable portion for threading and attaching a bit shank, and in order to attach the crown to the blank and to strengthen the bit, the bit is imbibed with a hardened infiltrant (i.e. a shank; and a binder material infiltrated through the cellular structure of the foam matrix material to bind the foam matrix material and the structural element of the tool) ([0027], [0028]).
Butcher teaches a drill bit 10 with a crown 12 that is a two-part matrix of metal particulates bonded together (i.e. foam matrix material) ([0027], Fig. 1) and copper infiltrant that physically attaches the crown 12 to the blank 14 and strengthens the bit 10 ([0028], Fig. 1) (i.e. the foam matrix material remains after infiltration).
Claim 1 line 5-7 “the foam matrix material…imparts strengthening, stiffening, and/or erosion resistance” has been considered and determined to recite a property of the claimed wellbore tool. The structure of the prior art (i.e. bit body Butcher [0009], [0027], [0028]) is substantially similar to that claimed. It appears the properties of the prior art are substantially similar to the properties claimed, including the foam matrix material imparting strengthening, stiffening, and/or erosion resistance.
Butcher is silent to the metal particulates bonded together (i.e. foam matrix material) comprising a cell size that is different in the different portions.
Fan teaches a cutting element with attached ultra hard material (i.e. foam matrix) ([0002], [0020]) that is infiltrated ([0008], [0038]) where the ultra hard material has pores (i.e. voids or interstitial spaces) between bonded crystals ([0006]), a first portion is proximate the substrate, a second portion is proximate the working surface, the first portion has a greater porosity than the second portion ([0011], [0039], [0043]-[0045]), the greater porosity is a result of increased pore size (i.e. a cell size that is different in different portions of the structural MMC) ([0039]), and the greater porosity enables more full infiltration ([0008], [0038])
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the drill bit of Butcher to vary the pore size of the metal particulates bonded together with a first portion proximate the substrate (i.e. blank 14) having a greater porosity as a result of increased pore size relative to the second portion proximate the working surface because it leads to better infiltration of the foam matrix because the infiltrant moves more easily into larger pores (Fan [0038]).
Alternatively, Keshavan teaches cutting layers of cutting elements used in earth boring bits (i.e. drill bits) made of an ultra hard material layer (i.e. foam matrix material) ([0002], [0003]) that has a property that varies through the layer transversally across the layer, in a radial direction, or axially and radially ([0007]) with a first layer with a porosity of about 1 to 7%, a second layer with a porosity of about 7 to 11%, and a third layer with a porosity of greater than about 11% ([0011]) accomplished by using various particle size distributions where 3 um grains have a volume of 20 to 85% and 1 um grains have a volume of 20 to 95% (i.e. larger grains have more porosity such that the cell size is different in different portions of the structural MMC) ([0036]). 
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the drill bit of Butcher to vary the porosity (i.e. pore size) of the bonded metal particulates because it varies resultant properties axially and/or radially through the thickness (Keshavan [0007]).
Alternatively, Adams teaches a metal matrix composite having at least two regions that differ in composition (1:7-10) made of a perform of first region of a porous material and a second region of a porous material, where the preform is infiltrated with liquid metal (1:52-64) where the first and second regions have different volume percentages of particulates (3:1-7, 23-47). Different volume percentages of particulates result in different cell sizes where a higher volume percentage for the same amount of area has smaller pores and a lower volume percentage for the same amount of area has larger pores.
It would have been obvious to one of ordinary skill in the art in the drill bit of Butcher to include at least two regions with different volume percentages of particulates (i.e. different pore sizes) because it forms an integral component with different properties in different areas (Adams 2:23-33).
Regarding claim 2, Butcher discloses an open-cell foam structure for the bit body ([0009]).
Regarding claim 3, Butcher discloses that the crown is made up of particles of metal partially sintered together ([0009], [0027]).
Regarding claim 4, the Examiner notes that the limitation of claim 1 as recited presents alternative acceptable foam matrix materials, as such, claim 4 is not required to be met since the foam matrix materials of claim 1 are in the alternative.
Regarding claim 5, Butcher teaches it is known in the art to mix tungsten carbide or other suitable powder having desired physical characteristics for a matrix (i.e. reinforcement particulates) with metallic infiltrant ([0010]) then infiltrate the bit ([0027]-[0029]). As a result of infiltration the tungsten carbide or other suitable powder having desired physical characteristics are dispersed or otherwise embedded within the foam matrix material.
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention to mix tungsten carbide or other suitable powder with the infiltrant in order to impart desired physical characteristics to the final matrix of the drill bit (Butcher [0010]).
Regarding claim 6, Butcher discloses the infiltrant is typically copper or copper-based with tin and/or nickel ([0009, 0028]).
Regarding claim 7, Butcher discloses a blank positioned within the crown, the blank having a machinable portion for threading and attaching a bit shank (i.e. a drill bit) ([0027], Fig. 1).
Regarding claim 8, Butcher discloses that the bit body (i.e. a bit body of a drill bit) is infiltrated with a strengthening material can be a rotary bit for subterranean drilling (Abstract, [0009]).
Regarding claim 23, Butcher in view of Fan teaches a bit body made of metal particulates bonded together (Butcher [0027], Fig. 1) where the ultra hard material (i.e. foam matrix) (Fan [0002], [0003], [0020]) has pores (Fan [0006]) with a first portion proximate the substrate and a second portion proximate the working surface, the first portion has a greater porosity than the second portion (Fan [0011], [0039], [0043]-[0045]), the greater porosity is a result of increased pore size (i.e. the cell size of the foam matrix material decreases from the shank to an apex of the bit body) (Fan [0039]), and the greater porosity enables more full infiltration (Fan [0008], [0038]). 
Alternatively, Butcher in view of Keshavan teaches cutting layers (i.e. bit body) of cutting elements used in earth boring bits (i.e. drill bits) made of an ultra hard material (i.e. foam matrix material) (Keshavan [0002], [0003]; Butcher [0009], [0027], [0028], Fig. 1) that has a property that varies through the layer transversally across the layer, in a radial direction, or axially and radially (Keshavan [0007]) with a first layer with a porosity of about 1 to 7%, a second layer with a porosity of about 7 to 11%, and a third layer with a porosity of greater than about 11% (Keshavan [0011]) accomplished by using various particle size distributions where 3 um grains have a volume of 20 to 85% and 1 um grains have a volume of 20 to 95% (i.e. larger grains have more porosity such that the cell size is different in different portions of the bit body, where the first layer has the smallest porosity and smallest grains (i.e. pores), the second layer has the middle porosity and middle size grains (i.e. pores), and the third layer has the largest porosity and largest grains (i.e. pores)) (Keshavan [0036]). 
When the layers with different porosities in Keshavan have a property determined by porosity that varies through the layer transversally across the layer, in a radial direction, or axially and radially (Keshavan [0007], [0011], [0036]), then the cell size decreases from a shank to an apex.
Alternatively, Butcher in view of Adams teaches a bit body of a metal matrix composite (Butcher [0027], Fig. 1; Adams 1:7-10) having at least two regions that differ in composition (Adams 1:7-10) made of a perform of first region of a porous material and a second region of a porous material, where the preform is infiltrated with liquid metal (Adams 1:52-64) where the first and second regions have different volume percentages of particulates (Adams 3:1-7, 23-47). Different volume percentages of particulates result in different cell sizes where a higher volume percentage for the same amount of area has smaller pores and a lower volume percentage for the same amount of area has larger pores.
It would have been obvious to one of ordinary skill in the art in Butcher in view of Adams to stack the first and second regions of the porous material preform such that the region with a higher volume percentage of particles (i.e. more foam matrix material, decreased pores) is closer to the cutting surface (i.e. apex) because the porous material preform is made of the hard material (Butcher [0028], [0033], where a powder matrix of tungsten carbide is harder than a copper based infiltrant), which is more wear resistant than the infiltrant, such that it is advantageously is concentrated at the apex (i.e. the surface that experiences mores wear).
Regarding claim 27, Butcher in view of Fan teaches a bit body (Butcher [0027], Fig. 1) with a first portion that has a greater porosity than a second portion (Fan [0011], [0039], [0043]-[0045]) and may include two, three, or more portions (i.e. a plurality of layers extending across the structural MMC) with different porosities with each portion further from the substrate having a lower porosity (Fan [0045]).
Alternatively, Butcher in view of Keshavan teaches a bit body (Butcher [0027], Fig. 1) with a property that varies through the layer transversally across the layer, in a radial direction, or axially and radially (i.e. extending across the structural MMC) (Keshavan [0007]) with a first layer, a second layer, and a third layer (i.e. a plurality of layers) (Keshavan [0011]).
Alternatively, Butcher in view of Adams teaches a bit body (Butcher [0027], Fig. 1) with at least a first and a second region with different volume fractions of porous matrix material (Adams 1:51-67, 2:1-3, 3:1-7, 24-47) where the first region and second region are stacked as layers (Adams Fig. 1). 
Regarding claim 28, Butcher in view of Fan teaches a bit body (Butcher [0027], Fig. 1) with a first portion that has a greater porosity than a second portion (Fan [0011], [0039], [0043]-[0045]) and may include two, three, or more portions (i.e. a plurality of layers extending across the structural MMC) with different porosities with each portion further from the substrate having a lower porosity (Fan [0045]).
Alternatively, Butcher in view of Keshavan teaches a bit body (Butcher [0027], Fig. 1) with a property that varies through the layer transversally across the layer, in a radial direction, or axially and radially (i.e. layers extending across the bit body) ([0007]) with a first layer with a porosity of about 1 to 7%, a second layer with a porosity of about 7 to 11%, and a third layer with a porosity of greater than about 11% ([0011]) accomplished by using various particle size distributions where 3 um grains have a volume of 20 to 85% and 1 um grains have a volume of 20 to 95% (i.e. larger grains have more porosity such that the cell size is different in different portions of the bit body) ([0036]). 
Alternatively, Butcher in view of Adams teaches a bit body (Butcher [0027], Fig. 1) with at least a first and a second region with different volume fractions of porous matrix material (1:51-67, 2:1-3, 3:1-7, 24-47) where the first region and second region are stacked as layers (Fig. 1). Different volume percentages of particulates result in different cell sizes where a higher volume percentage has smaller pores and a lower volume percentage and larger pores.
Regarding claim 31, Butcher teaches mixing tungsten carbide or other suitable powder having desired physical characteristics for a matrix (i.e. reinforcement particulates) with metallic infiltrant ([0010]) then infiltrating the bit ([0027]-[0029]). In order for metallic infiltrant with the mixed in tungsten carbide or other suitable powder to flow through the metal particulates bonded together ([0027]-[0029]) the foam matrix material necessarily has to comprise a cell size with sufficient interstitial spacing for the reinforcement particles to flow through.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Butcher (US 2002/0096306) in view of Fan (US 2010/0320006) as applied to claim 23 above.
Regarding claim 24, Fan teaches the porosity may decrease as a gradient through the ultra hard material, such as the TSP (i.e. foam matrix) body ([0002], [0003], [0045]).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Butcher (US 2002/0096306) in view of one of Keshavan (US 2006/0191723) or Adams (US 6,884,522) as applied to claim 23 above, and further in view of Fan (US 2010/0320006).
Regarding claim 24, Keshavan or Adams is silent to the cellular structure progressively decreasing.
Fan teaches the porosity may decrease as a gradient through the ultra hard material, such as the TSP (i.e. foam matrix) body ([0002], [0003], [0045]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention to decrease the porosity through a gradient because it is an art recognized equivalent to a step-wise interface (Fan [0045]) and it prevents failures due to abrupt changes. It is prima facie obvious to substitute equivalents known for the same purpose. MPEP 2144.06(II).
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Butcher (US 2002/0096306) in view of one of Keshavan (US 2006/0191723), Fan (US 2010/0320006), and Adams (US 6,884,522) as applied to claim 23 above, and further in view of Patel (US 2011/0174548).
Regarding claims 25 and 26, Butcher in view of one of Keshavan, Fan, and Adams teaches a bit body with a blank 14 (Butcher [0027], Fig. 1) where the cell size of foam matrix material decreases from the shank to an apex of the it body (i.e. a largest cell size of the foam matrix material is adjacent a metal blank extending into the bit body, claim 26) (see the above claim 23 rejection).
Butcher in view of one of Keshavan, Fan, and Adams is silent to the presence of a nozzle opening or pocket in the bit body.
Patel teaches a drill bit ([0002]) with nozzles 18 that are proximate the exterior surface 16 (i.e. working surface or apex) of the bit body 11 ([0037], [0038], Fig. 11). 
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for the drill bit of Butcher to include nozzles proximate to the exterior surface because they pump out drilling fluid (Patel [0005], [0038]) to control the hydraulics of the drill bit during drilling (Patel [0037]).
Therefore, Butcher in view of one of Keshavan, Fan, and Adams and Patel teaches nozzles proximate the exterior surface (i.e. working surface or apex) (Patel [005], [0038]) and a second portion proximate the exterior surface (i.e. working surface or apex) with less porosity due to decreased (i.e. smaller) cell size (Keshavan [0007], [0011], [0036]; Fan [0011], [0039], [0043]-[0045]; Adams 1:7-10, 52-64, 3:1-7, 23-47). 
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Butcher (US 2002/0096306) in view of either one of Fan (US 2010/0320006) or Keshavan (US 2006/0191723) as applied to claim 8 above, and further in view of Mirchandani (US 2010/0044115).
Regarding claim 29, Fan teaches a first portion that has a greater porosity than a second portion ([0011], [0039], [0043]-[0045]) and may include two, three, or more portions (i.e. a plurality of layers extending across the structural MMC) with different porosities with each portion further from the substrate having a lower porosity ([0045]).
Alternatively, Keshavan teaches an attached cutting layer (Keshavan [0002]) that has a property that varies through the layer transversally across the layer or axially and radially (Keshavan [0007]) with a first layer with a porosity of about 1 to 7%, a second layer with a porosity of about 7 to 11%, and a third layer with a porosity of greater than about 11% (Keshavan [0011]) accomplished by using various particle size distributions where 3 um grains have a volume of 20 to 85% and 1 um grains have a volume of 20 to 95% (i.e. larger grains have more porosity) (Keshavan [0036]).
Either one of Fan or Keshavan is silent to the cellular structure of the foam matrix material being a different material than the cellular structure of the foam matrix material.
Mirchandani teaches an earth-boring (i.e. drill) bit ([0002]) with bit body 30 including shank 34 ([0053], Fig. 3) with two cemented carbides (i.e. cellular structure) having different compositions ([0081, [0082]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for the foam matrix material of Butcher in view of either one of Fan or Keshavan to have a different compositions because it provides a hybrid composite having desired properties for each region of an earth-boring bit (Mirchandani [0081]). 
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Butcher (US 2002/0096306) in view of Adams (US 6,884,522) as applied to claim 8 above.
Regarding claim 29, Butcher in view of Adams teaches a bit body with a metal matrix (Butcher [0009], [0027], [0028], Fig. 1) where the preform of the metal matrix includes a first preform and a second preform with the second preform different from the first preform in composition (Adams 1:51-67, 2:1-3) to form a single, integral composite component with different properties in different areas (Adams 2:23-34).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Butcher (US 2002/0096306) in view of one of Fan (US 2010/0320006), Keshavan (US 2006/0191723), or Adams (US 6,884,522) as applied to claim 8 above, and further in view of Mirchandani (US 2010/0044115).
Regarding claim 30, Butcher teaches a drill bit 10 includes a layered manufactured bit crown 12 and a blank 14 (i.e. bit body) ([0027], Fig. 1), but is silent to the bit body comprising a hard composite that is not a structural MMC.
Mirchandani teaches an earth-boring (i.e. drill) bit ([0002]) with bit body 30 including shank 34 made of a composite of a discontinuous hard phase and a continuous binder (i.e. a hard composite that is not a structural MMC) ([0053], Fig. 3).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for the blank (i.e. bit body) of Butcher to be made of a composite of a discontinuous hard phase and a continuous binder because it is a conventional material used to make an earth-boring bit body (Patel [0053], [0057]) indicating it performs the desired function and has the necessary properties. 
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Butcher (US 2002/0096306) in view of one of Fan (US 2010/0320006), Keshavan (US 2006/0191723), or Adams (US 6,884,522) as applied to claim 1 above, and further in view of Apte (US 5,902,429).
Regarding claim 32, Butcher is silent to the presence of an intermetallic phase.
Apte teaches an intermetallic/ceramic/metal composite (1:6-15) manufactured by reactively infiltrating a ceramic preform with molten metal under predetermined reaction conditions to form a desired intermetallic phase (7:20-24, 10:32-64, 13:29-45).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the drill bit of Butcher to for an intermetallic/ceramic/metal composite because it allows for formation of a near net shape intermetallic/ceramic/metal composite with a complex shape (Apte 3:22-40) that has improved properties (Apte 7:30-36).
Claims 1-8, 23, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Gegel (US 5,664,616) in view of Choe (US 2011/0107586) and one of Fan (US 2010/0320006), Keshavan (US 2006/0191723), or Adams (US 6,884,522). 
Regarding claim 1, Gegel discloses a metal matrix composite, made of a preform with interconnecting porosity, the preform has a porous structure and the pores are connected to one another to form interconnecting porous channels, that is made of either ceramic, cermets, metals, refractories, or mixtures thereof (i.e. a foam matrix material having a cellular structure, the foam matrix material selected from the group consisting of a metallic foam, a ceramic foam, and any combination thereof) (2:32, 41-43). 
Gegel further discloses that at least a portion of the exterior surface adapted for mating with the exterior surface of a metallic base (i.e. a structural element of a tool) (2:44-48).
Gegel discloses that an infiltration metal for forming a molten infiltration charge is selected, and that this charge is then pressure cast into the preform to form an infiltrated preform, and the infiltration charge causes fusion-bonding with the base metal (i.e. a binder material infiltrated a binder material infiltrated through the cellular structure of the foam matrix material to bind the foam matrix material and the structural element of the tool) (2:49-50, 4:17-24).
Gegel teaches forming an infiltrated preform (i.e. the foam matrix material comprises a structural element that remains after infiltration) by infiltrating molten charge into the interconnecting porosity of the preform (i.e. foam matrix material) (3:4-12) that is useful in abrasion and impact duty applications where penetration and wear resistance are required and more fracture strength is required (i.e. the foam matrix material imparts strengthening, stiffening, and/or erosion resistance to the resultant structural MMC) (8:5-13). Further, the MMC of the prior art (i.e. Gegel 2:32, 41-50, 3:4-12, 4:17-24) is substantially similar to that claimed. It appears that the properties of the prior art MMC are substantially similar to those claimed, including the foam matrix material imparting strengthening, stiffening, and/or erosion resistance to the resultant structural MMC.
Gegel teaches a metal matrix composite, made of a preform with interconnecting porosity, the preform has a porous structure and the pores are connected to one another to form interconnecting porous channels, that is made of either ceramic, cermets, metals, refractories, or mixtures thereof (2:32, 41-43) with at least a portion of the exterior surface adapted for mating with the exterior surface of a metallic base (2:44-48) and an infiltration metal for forming a molten infiltration charge is selected, and that this charge is then pressure cast into the preform to form an infiltrated preform, and the infiltration charge causes fusion-bonding with the base metal (2:49-50, 4:17-24).
Gegel teaches use in earthworking equipment (1:14-26), but is silent to the metal matrix composite being a wellbore tool.
Choe discloses an earth-boring rotary drill bit having a particle-matrix composite bit body for engaging subterranean earth formation ([0006]) secured to a steel shank ([0022]) (i.e. a wellbore tool).
It would have been obvious to one of ordinary skill in the art for the metal matrix composite of Gegel to make a wellbore tool because a bit body for engaging subterranean earth includes a particle-matrix composite (Choe [0006], [0026]), where the metal matrix composite of Gegel is a particle-matrix composite (Gegel 2:32, 41-43) and the process forms articles having cast-in-place metal matrix composites (Gegel 2:24-28).
Gegel is silent to the metal particulates bonded together (i.e. foam matrix material) being in different portions of the structural MMC and comprising a cell size that is different in the different portions.
Fan teaches a cutting element with an attached ultra hard material ([0002], [0020]) that is infiltrated with a greater porosity to enable more full infiltration during re-bonding ([0008], [0038]) where the first portion is proximate the substrate, the second portion is proximate the working surface, the first portion has a greater porosity than the second portion ([0011], [0039], [0043]-[0045]), and the greater porosity is a result of increase pore size (i.e. a cell size that is different in different portions of the structural MMC) ([0039]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the metal matrix composite of Gegel to vary the pore size of the metal particulates bonded together with a first portion proximate the substrate (i.e. blank 14) having a greater porosity as a result of increased pore size relative to the second portion proximate the working surface because it leads to better infiltration of the TSP because the infiltrant moves more easily into TSP with a larger pore size (Fan [0038]).
Alternatively, Keshavan teaches cutting layers of cutting elements used in earth boring bits (i.e. drill bits) made of a ultra hard material (i.e. foam matrix material) ([0002], [0003]) that has a property that varies through the layer transversally across the layer, in a radial direction, or axially and radially ([0007]) with a first layer with a porosity of about 1 to 7%, a second layer with a porosity of about 7 to 11%, and a third layer with a porosity of greater than about 11% ([0011]) accomplished by using various particle size distributions where 3 um grains have a volume of 20 to 85% and 1 um grains have a volume of 20 to 95% (i.e. larger grains have more porosity such that the cell size is different in different portions of the structural MMC) ([0036]). 
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the drill bit of Gegel  to vary the porosity (i.e. pore size) because it varies resultant properties axially and/or radially through the thickness (Keshavan [0007]).
Alternatively, Adams teaches a metal matrix composite having at least two regions that differ in composition (1:7-10) made of a perform of first region of a porous material and a second region of a porous material, where the preform is infiltrated with liquid metal (1:52-64) where the first and second regions have different volume percentages of particulates (3:1-7, 23-47). Different volume percentages of particulates result in different cell sizes where a higher volume percentage has smaller pores and a lower volume percentage has larger pores.
It would have been obvious to one of ordinary skill in the art in the drill bit of Gegel to include at least two regions with different volume percentages of particulates (i.e. different pore sizes) because it forms an integral component with different properties in the different areas (Adams 2:23-33).
Regarding claim 2, Gegel discloses that the preform has a porous structure and the pores are connected to one another to form interconnecting porous channels (i.e. wherein the cellular structure of the foam matrix material is an open-cell foam structure or a closed-cell foam structure) (5:18-20).
Regarding claim 3, the Examiner notes that the limitation of claim 1 as recited uses the phrase “a group consisting of …” and due to the Examiner’s interpretation of claim 1 presenting alternative foam matrix material, claim 3 is not required to be met since the foam matrix materials of claim 1 are in the alternative.
Regarding claim 4, Gegel discloses that the preform may also be made from ceramic materials selected from yttrium oxide, boron nitride, zirconium carbide (i.e. wherein the foam matrix material comprises the ceramic foam composed of a ceramic material selected from the group consisting of an oxide ceramic, a boride ceramic, a nitride ceramic, a silicate ceramic, a carbide ceramic, diamond, and any combination thereof) (6:4-6).
Regarding claim 5, Gegel discloses that the preform can also be configured as a mixture of particulates, tubules, platelets, pellets, spheres, fibers and whiskers (5:51-53), but is silent to the structural MMC further comprises reinforcement particulates. 
Choe discloses a method that provides a plurality of hard particles as a particle precursor of a bit body configured for infiltration by a molten matrix material ([0006]). Choe teaches that the hard particles may be dispersed throughout the matrix material, and that combinations of different hard particles may be used to tailor the physical properties ([0025]). One having ordinary skill in the art would be motivated to maximize the longevity of the tool by increasing the crack resistance. 
Therefore, it would have been obvious to one having ordinary skill in the art to use hard particles/combinations of different hard particles dispersed throughout the matrix material as taught by Choe in combination with the metal matrix composite as disclosed by Gegel in order to tailor the properties of the metal-matrix composite because by utilizing hard particles throughout the matrix material, in combination with the ceramic preform, one having ordinary skill in the art would be able to maximize the longevity of the tool. 
Regarding claim 6, Choe discloses that a binder material can be made of a combination of zinc, manganese and the balance copper (i.e. the binder material is at least partially selected from the group consisting of copper, nickel, manganese, zinc, and any combination thereof) ([0024]).
Regarding claim 7, Choe discloses an earth-boring rotary drill bit having a bit body that includes a particle-matrix composite material that is secured to a steel shank (i.e. the tool body comprises a drill bit) ([0022]). 
Regarding claim 8, Choe discloses an earth-boring rotary drill bit having a bit body that includes a particle-matrix composite material, the bit body includes a crown that is made of a particle-matrix material (i.e. the tool body comprises a bit body of the drill bit) ([0022], [0023]).
Regarding claim 23, Gegel in view of Choe and Fan teaches a bit body made of metal particulates bonded together (Gegel 2:32, 41-43; Choe [0022], [0023]) where the ultra hard material (i.e. foam matrix) (Fan [0002], [0003], [0020]) has pores (Fan [0006]) with a first portion proximate the substrate and a second portion proximate the working surface, the first portion has a greater porosity than the second portion (Fan [0011], [0039], [0043]-[0045]), the greater porosity is a result of increased pore size (i.e. the cell size of the foam matrix material decreases from the shank to an apex of the bit body) (Fan [0039]), and the greater porosity enables more full infiltration (Fan [0008], [0038]). 
Alternatively, Gegel in view of Choe and Keshavan teaches cutting layers (i.e. bit body) of cutting elements used in earth boring bits (i.e. drill bits) (Gegel 2:32, 41-43; Choe [0022], [0023]) made of an ultra hard material (i.e. foam matrix material) (Keshavan [0002], [0003]; Butcher [0009], [0027], [0028], Fig. 1) that has a property that varies through the layer transversally across the layer, in a radial direction, or axially and radially (Keshavan [0007]) with a first layer with a porosity of about 1 to 7%, a second layer with a porosity of about 7 to 11%, and a third layer with a porosity of greater than about 11% (Keshavan [0011]) accomplished by using various particle size distributions where 3 um grains have a volume of 20 to 85% and 1 um grains have a volume of 20 to 95% (i.e. larger grains have more porosity such that the cell size is different in different portions of the bit body, where the first layer has the smallest porosity and smallest grains (i.e. pores), the second layer has the middle porosity and middle size grains (i.e. pores), and the third layer has the largest porosity and largest grains (i.e. pores)) (Keshavan [0036]). 
When the layers with different porosities in Keshavan have a property determined by porosity that varies through the layer transversally across the layer, in a radial direction, or axially and radially (Keshavan [0007], [0011], [0036]), then the cell size decreases from a shank to an apex.
Alternatively, Gegel in view of Choe and Adams teaches a bit body of a metal matrix composite (Gegel 2:32, 41-43; Choe [0022], [0023]; Adams 1:7-10) having at least two regions that differ in composition (Adams 1:7-10) made of a perform of first region of a porous material and a second region of a porous material, where the preform is infiltrated with liquid metal (Adams 1:52-64) where the first and second regions have different volume percentages of particulates (Adams 3:1-7, 23-47). Different volume percentages of particulates result in different cell sizes where a higher volume percentage for the same amount of area has smaller pores and a lower volume percentage for the same amount of area has larger pores.
It would have been obvious to one of ordinary skill in the art in Gegel in view of Choe and Adams to stack the first and second regions of the porous material preform such that the region with a higher volume percentage of particles (i.e. more foam matrix material, decreased pores) is closer to the cutting surface (i.e. apex) because the porous material preform is made of the hard material (Gegel 2: 40-48, 3:48-52, where a ceramic, cermet, or refractory preform is a harder material than the metal infiltrant), which is more wear resistant than the infiltrant, such that it advantageously is concentrated at the apex (i.e. the surface that experiences mores wear).
Regarding claim 27, Fan teaches a first portion that has a greater porosity than a second portion ([0011], [0039], [0043]-[0045]) and may include two, three, or more portions (i.e. a plurality of layers extending across the structural MMC) with different porosities with each portion further from the substrate having a lower porosity ([0045]).
Alternatively, Keshavan teaches a property that varies through the layer transversally across the layer, in a radial direction, or axially and radially (i.e. extending across the structural MMC) ([0007]) with a first layer, a second layer, and a third layer (i.e. a plurality of layers) ([0011]).
Alternatively, Adams teaches at least a first and a second region with different volume fractions of porous matrix material (Adams 1:51-67, 2:1-3, 3:1-7, 24-47) where the first region and second region are stacked as layers (Adams Fig. 1). 
Regarding claim 28, Fan teaches a first portion that has a greater porosity than a second portion ([0011], [0039], [0043]-[0045]) and may include two, three, or more portions (i.e. a plurality of layers extending across the structural MMC) with different porosities with each portion further from the substrate having a lower porosity ([0045]).
Alternatively, Keshavan teaches a property varies through the layer transversally across the layer, in a radial direction, or axially and radially (i.e. layers extending across the bit body) ([0007]) with a first layer with a porosity of about 1 to 7%, a second layer with a porosity of about 7 to 11%, and a third layer with a porosity of greater than about 11% ([0011]) accomplished by using various particle size distributions where 3 um grains have a volume of 20 to 85% and 1 um grains have a volume of 20 to 95% (i.e. larger grains have more porosity such that the cell size is different in different portions of the bit body) ([0036]). 
Alternatively, Adams teaches at least a first and a second region with different volume fractions of porous matrix material (1:51-67, 2:1-3, 3:1-7, 24-47) where the first region and second region are stacked as layers (Fig. 1). Different volume percentages of particulates result in different cell sizes where a higher volume percentage has smaller pores and a lower volume percentage and larger pores.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Gegel (US 5,664,616) in view of Choe (US 2011/0107586) and Fan (US 2010/0320006) as applied to claim 23 above.
Regarding claim 24, Fan teaches the porosity may decrease as a gradient through the ultra hard material, such as the TSP (i.e. foam matrix) body ([0002], [0045]).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Gegel (US 5,664,616) in view of Choe (US 2011/0107586) and one of Keshavan (US 2006/0191723) or Adams (US 6,884,522) as applied to claim 23 above, and further in view of Fan (US 2010/0320006).
Regarding claim 24, Keshavan or Adams is silent to the cellular structure progressively decreasing.
Fan teaches the porosity may decrease as a gradient through the ultra hard material, such as the TSP (i.e. foam matrix) body ([0002], [0045]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention to decrease the porosity through a gradient because it is an art recognized equivalent to a step-wise interface (Fan [0045]) and it prevents failures due to abrupt changes. It is prima facie obvious to substitute equivalents known for the same purpose. MPEP 2144.06(II).
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Gegel (US 5,664,616) in view of Choe (US 2011/0107586) and one of Keshavan (US 2006/0191723), Fan (US 2010/0320006), and Adams (US 6,884,522) as applied to claim 23 above, and further in view of Patel (US 2011/0174548).
Regarding claims 25 and 26, Gegel in view of Choe and one of Keshavan, Fan, and Adams teaches a bit body with a shank (i.e. blank) (Choe [0022]) where the cell size of foam matrix material decreases from the shank to an apex of the it body (i.e. a largest cell size of the foam matrix material is adjacent a metal blank extending into the bit body, claim 26) (see the above claim 23 rejection).
Gegel in view of Choe and one of Keshavan, Fan, and Adams is silent to the presence of a nozzle opening or pocket in the bit body.
Patel teaches a drill bit ([0002]) with nozzles 18 that are proximate the exterior surface 16 (i.e. working surface or apex) of the bit body 11 ([0037], [0038], Fig. 11). 
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for the drill bit of Gegel in view of Choe to include nozzles proximate to the exterior surface because they pump out drilling fluid (Patel [0005], [0038]) to control the hydraulics of the drill bit during drilling (Patel [0037]).
Therefore, Gegel in view of Choe and one of Keshavan, Fan, and Adams and Patel teaches nozzles proximate the exterior surface (i.e. working surface or apex) (Patel [005], [0038]) and a second portion proximate the exterior surface (i.e. working surface or apex) with less porosity due to decreased (i.e. smaller) cell size (Keshavan [0007], [0011], [0036]; Fan [0011], [0039], [0043]-[0045]; Adams 1:7-10, 52-64, 3:1-7, 23-47). 
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Gegel (US 5,664,616) in view of Choe (US 2011/0107586)and either one of Fan (US 2010/0320006) or Keshavan (US 2006/0191723) as applied to claim 8 above, and further in view of Mirchandani (US 2010/0044115).
Regarding claim 29, Gegel in view of Choe and Fan teaches a metal matrix composite, made of a porous preform (Gegel 2:32, 41-43) and an infiltration metal (Gegel 2:49-50, 4:17-24) of an earth-boring rotary drill bit having a bit body that includes a particle-matrix composite material, the bit body includes a crown that is made of a particle-matrix material (Choe [0022], [0023]) with a first portion that has a greater porosity than a second portion (Fan [0011], [0039], [0043]-[0045]) and may include two, three, or more portions (i.e. a plurality of layers extending across the structural MMC) with different porosities with each portion further from the substrate having a lower porosity (Fan [0045]).
Alternatively, Gegel in view of Choe and Keshavan teaches a metal matrix composite, made of a porous preform (Gegel 2:32, 41-43) and an infiltration metal (Gegel 2:49-50, 4:17-24) of an earth-boring rotary drill bit having a bit body that includes a particle-matrix composite material, the bit body includes a crown that is made of a particle-matrix material (Choe [0022], [0023]) with an attached cutting layer (Keshavan [0002]) that has a property that varies through the layer transversally across the layer or axially and radially (Keshavan [0007]) with a first layer with a porosity of about 1 to 7%, a second layer with a porosity of about 7 to 11%, and a third layer with a porosity of greater than about 11% (Keshavan [0011]) accomplished by using various particle size distributions where 3 um grains have a volume of 20 to 85% and 1 um grains have a volume of 20 to 95% (i.e. larger grains have more porosity) (Keshavan [0036]).
Either one of Fan or Keshavan is silent to the cellular structure of the foam matrix material being a different material than the cellular structure of the foam matrix material.
Mirchandani teaches an earth-boring (i.e. drill) bit ([0002]) with bit body 30 including shank 34 ([0053], Fig. 3) with two cemented carbides (i.e. cellular structure) having different compositions ([0081, [0082]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for the foam matrix material of Gegel in view of Choe and either one of Fan or Keshavan to have a different compositions because it provides a hybrid composite having desired properties for each region of an earth-boring bit (Mirchandani [0081]). 
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Gegel (US 5,664,616) in view of Choe (US 2011/0107586)and Adams (US 6,884,522).
Regarding claim 29, Adams teaches the preform of the metal matrix includes a first preform and a second preform with the second preform different from the first preform in composition (Adams 1:51-67, 2:1-3) to form a single, integral composite component with different properties in different areas (Adams 2:23-34).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Gegel (US 5,664,616) in view of Choe (US 2011/0107586) and one of Fan (US 2010/0320006), Keshavan (US 2006/0191723), or Adams (US 6,884,522) as applied to claim 8 above, and further in view of Mirchandani (US 2010/0044115).
Regarding claim 30, Gegel in view of Choe teaches a metal matrix composite, made of a porous preform (Gegel 2:32, 41-43) and an infiltration metal (Gegel 2:49-50, 4:17-24) of an earth-boring rotary drill bit having a bit body that includes a particle-matrix composite material, the bit body includes a crown that is made of a particle-matrix material (Choe [0022], [0023]), but is silent to the bit body comprising a hard composite that is not a structural MMC.
Mirchandani teaches an earth-boring (i.e. drill) bit ([0002]) with bit body 30 including shank 34 made of a composite of a discontinuous hard phase and a continuous binder (i.e. a hard composite that is not a structural MMC) ([0053], Fig. 3).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for the blank (i.e. bit body) of Gegel in view of Choe to be made of a composite of a discontinuous hard phase and a continuous binder because it is a conventional material used to make an earth-boring bit body (Patel [0053], [0057]) indicating it performs the desired function and has the necessary properties. 
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Gegel (US 5,664,616) in view of Choe (US 2011/0107586) and one of Fan (US 2010/0320006), Keshavan (US 2006/0191723), or Adams (US 6,884,522) as applied to claim 5 above, and further in view of Butcher (US 2002/0096306).
Regarding claim 31, Gegel in view of Choe teach hard particles (i.e. reinforcement particulates) dispersed throughout the matrix material (Choe [0025]), but is silent to the foam matrix comprising a cell size with sufficient interstitial spacing for the reinforcement material particles to flow therethrough.
Butcher teaches a drill bit 10 with a crown 12 (i.e. bit body) that is a two-part matrix of metal particulates bonded together (i.e. foam matrix material) ([0027], Fig. 1) and copper infiltrant that physically attaches the crown 12 to the blank 14 and strengthens the bit 10 ([0028], Fig. 1) where it is known in the art to mix tungsten carbide or other suitable powder having desired physical characteristics for a matrix (i.e. reinforcement particulates) with metallic infiltrant ([0010]) then infiltrate the bit ([0027]-[0029]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for the hard particles to be mixed with the infiltrant because it uniformly disperses the hard particles having desired physical characteristics throughout the matrix (Butcher [0010]). In order for metallic infiltrant with the mixed in tungsten carbide or other suitable powder to flow through the metal particulates bonded together (Butcher [0027]-[0029]) the foam matrix material necessarily has to comprise a cell size with sufficient interstitial spacing for the reinforcement particles to flow through.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Gegel (US 5,664,616) in view of Choe (US 2011/0107586) and one of Fan (US 2010/0320006), Keshavan (US 2006/0191723), or Adams (US 6,884,522) as applied to claim 1 above, and further in view of Apte (US 5,902,429).
Regarding claim 32, Butcher is silent to the presence of an intermetallic phase.
Apte teaches an intermetallic/ceramic/metal composite (1:6-15) manufactured by reactively infiltrating a ceramic preform with molten metal under predetermined reaction conditions to form a desired intermetallic phase (7:20-24, 10:32-64, 13:29-45).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the drill bit of Butcher to for an intermetallic/ceramic/metal composite because it allows for formation of a near net shape intermetallic/ceramic/metal composite with a complex shape (Apte 3:22-40) that has improved properties (Apte 7:30-36).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735 


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735